Citation Nr: 0120366	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis with left total knee arthroplasty, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Ft. Harrison, Montana.

On September 28, 1998, the Board issued a decision which 
denied the veteran's claim for an increased rating for 
osteoarthritis with left total knee arthroplasty.  The 
veteran appealed the Board's September 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated December 12, 2000, the Court vacated and 
remanded the Board's decision.


REMAND

Based on a preliminary review of the record following action 
by the Court, the Board believes that additional development 
of the medical evidence should be undertaken prior to a final 
disposition of the appeal.  Specifically, in view of the 
Court's Order vacating and remanding the issue of the 
veteran's claim for an increased rating for osteoarthritis 
with left total knee arthroplasty, the Board believes that an 
additional VA examination would be helpful.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation sets forth 
notice and assistance provisions for VA to follow with regard 
to claims.  In view of the need for further development and 
action pursuant to the Court's Order, review of the record to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 is also appropriate.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and take any necessary action 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  The veteran should be afforded an 
examination to determine the severity and 
manifestations of his service-connected 
osteoarthritis with left total knee 
arthroplasty.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  In accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination report should 
clearly indicate whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  Further, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent medical records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the benefit 
sought is granted in full, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

After completion of the above, the RO should return the case 
to the Board for review.  The purpose of this remand is to 
comply with the Court's December 18, 2000 Order, and to also 
ensure compliance with applicable laws and regulations, 
including the Veterans Claims Assistance Act of 2000.  The 
veteran and his representative are free to submit any 
additional evidence and/or argument in connection with the 
matters addressed by the Board in this remand.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




